Citation Nr: 1540628	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  10-17 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for a left knee disability, to include arthritis, chondromalacia, and residuals of pigmented villonodular synovitis (PVNS).


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1981 to July 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

The Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ) in June 2012.  A transcript of the hearing is associated with the Veteran's electronic claims file.

This matter was previously remanded by the Board in June 2014 and March 2015.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of entitlement to service connection for a right ankle condition, to include as secondary to the Veteran's now service-connected left knee condition, has been raised by the record in a December 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

Resolving reasonable doubt in favor of the Veteran, the Veteran's currently diagnosed residuals of pigmented villonodular synovitis (PVNS) of the left knee are the result of his military service.



CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, left knee pigmented villonodular synovitis (PVNS) was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110  38 C.F.R. § 3.303(a). 
To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004). 

Here the Veteran has a current diagnosis of pigmented villonodular synovitis (PVNS) of the left knee.  Service treatment records document September 1987 treatment for a left ankle injury which occurred during training.  The Board notes that a left knee injury was not noted at the time.  However, the Veteran has consistently alleged that he twisted his left knee at the same time.  The Board finds this to be consistent with the service treatment records, and as a result, Shedden elements (1) and (2) are satisfied.

With respect to the "nexus" requirement, there are conflicting medical opinions of record.  The Veteran's August 2014 VA examiner concluded that the Veteran's PVNS was less likely than not related to his military service.  In a May 2015 addendum opinion, the examiner explained his conclusion was due to the lack of continuity of treatment from the September 1987 injury and the Veteran's diagnosis of PVNS in 2000 and the lack of a medical consensus about the cause of PVNS.

The record also contains the June 2009 opinion of a VA contract orthopedic surgeon.  The orthopedic surgeon concluded that it was likely that the Veteran's PVNS was the result of his in-service left knee injury, as PVNS is frequently caused by a traumatic injury.  The Board further notes the June 2009 opinion of the Veteran's chiropractor relating his PVNS to his in-service injury.

The record contains conflicting medical opinions as to the etiology of the Veteran's currently diagnosed left knee PVNS.  Both medical opinions are well reasoned and the Board finds them to be of relatively equal probative value.  It appears from the record and the medical literature submitted by the Veteran, that the cause of PVNS is not completely understood by the medical community.  The Board does note, however, that the June 2009 opinion was provided by an orthopedic surgeon, who may have a greater knowledge of PVNS.  In short, the Board finds that when the medical opinions of record are viewed in light of the Veteran's lay statements and consistent assertions of a continuity of symptomatology from the September 1987 injury, which the Board has found to be both credible and competent with regard to reporting symptoms, the medical and lay evidence for the claim and the evidence against the claim are at least in equipoise.  Accordingly, the benefit-of-the-doubt rule applies, and service connection for a back disability is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for residuals of pigmented villonodular synovitis (PVNS) is granted.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


